Citation Nr: 1008697	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-33 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right knee.  

2.  Entitlement to an evaluation in excess of 10 percent for 
postoperative residuals of arthroscopy of the left knee with 
debridement of chondromalacia.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran had active service from May 1983 to November 
1989.

This matter was most recently before the Board of Veterans' 
Appeals (BVA or Board) in October 2008, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  The primary 
purposes of such remand were to permit the AMC to obtain 
updated treatment records and to afford the Veteran an 
examination, which entailed a medical opinion from the 
examiner as to the Veteran's employability.  Following the 
AMC's attempts to complete the requested actions, the case 
has since been returned to the Board for further review.  


REMAND

The Board finds that this case has been prematurely returned 
to the BVA without completion of actions sought by Board 
through its October 2008 remand and remand is necessary for 
corrective measures.  See Stegall v. West, 11 Vet. App. 268 
(1998). 

The record reflects that on remand the Veteran submitted a 
copy of an April 2008 decision of an Administrative Law Judge 
of the Social Security Administration (SSA) in which the 
Veteran was found to be entitled to a period of disability 
and disability insurance benefits from June 11, 2003, to 
August 1, 2006, and a request for VA to obtain pertinent SSA 
records.  In turn, the AMC obtained a compact disc containing 
pertinent SSA records, and in addition, sought and obtained 
updated VA treatment records, which were incorporated into 
the Veteran's VA claims folder.  

In late November 2009, the AMC initiated a request for a VA 
examination and advised the Veteran of that fact, but there 
is no indication in the record that such evaluation was ever 
scheduled, attempted, or completed and there is likewise no 
indication that the Veteran was ever informed of the date, 
time, and location of that VA medical examination.  It is 
likewise evident that this matter was returned to the Board 
without the issuance of a required Supplemental Statement of 
the Case after the addition of additional evidence to the 
record, per 38 C.F.R. § 19.31 (2009).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:


1.  Obtain any updated records of VA 
treatment, inclusive of those complied 
since November 2008, for inclusion in the 
Veteran's VA claims folder.  

2.  Print all pertinent SSA records from 
the compact disc furnished by such agency 
to VA for inclusion in the Veteran's VA 
claims folder.  

3.  If the examination previously 
requested by the Board has not been 
accomplished, afford the Veteran an 
examination of his knees to ascertain the 
severity and manifestations of his 
service-connected left and right knee 
disorders and to obtain an opinion as to 
the Veteran's employability based on all 
of the service-connected disabilities.  
(If the previously requested examination 
has been accomplished, associate with the 
claims file the report of the 
examination.)  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's knees in detail.  The examiner 
is further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with 
use, incoordination, painful motion and 
pain with use, and attempt to offer an 
opinion as to whether these factors 
produce any additional limitation of 
motion, and, if possible, in the 
additional degrees of limitation of 
motion.  

Lastly, the examiner is requested to 
offer an opinion as to the degree of 
functional impairment the Veteran's 
service-connected knee disabilities 
produce in his capacity for performing 
substantially gainful employment and 
whether such employment is possible given 
the severity of the service-connected 
knee disabilities.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO/AMC on the basis of 
the additional evidence, including that 
associated with the claims file since the 
Boards October 2008 REMAND decision.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


